DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani [US Pat # 7,581,462] in view of Creech [WO 2018/085345].

Regarding claims 1-10: Shintani shows An actuator for a transmission, the actuator comprising: a shift fork (20) coupled to a sleeve; a ball screw (63), and at least a guide shaft (30, 30) mounted to pass through a second portion of the shift fork (20), wherein the atleast a guide shaft (30, 30) includes first and second guide shafts mounted to pass through first and second lower sides of the first portion of the shift fork through which the ball screw passes.
wherein the first and second guide shafts (30, 30) are mounted symmetrically on the first side and the second side, wherein the shift fork (20) is integrally formed with an extension portion (the upper portion of the shift shaft)  through which the at least a guide shaft passes, and wherein the atleast a guide shaft (30, 30) is mounted to pass through the extension portion, wherein the atleast a guide shaft (30, 30) includes a guide shaft mounted to pass through the extension portion (the upper portion of the fork 20).
The shift fork (20) has at least a guide hole through which the at least a guide shaft (30, 30) passes at the second portion, and wherein The atleast a guide shaft (30, 30) is mounted to pass through the at least a guide hole, the atleast a guide shaft includes first and second guide shafts (30 ,30) mounted to pass through first and second lower sides of the first portion of the shift fork, wherein the atleast a guide hole includes first and second guide holes ( the holes where the shafts 30, 30 are inserted) formed at the first and second lower sides of the first portion of the shift fork wherein the first guide shaft (30) is mounted to pass through the first guide hole and the second guide (30) shaft is mounted to pass through the second guide hole, wherein the shift fork has the first and second portions through which the at least a guide shaft (30, 30)  pass, respectively, and wherein a motor (61) rotating the ball screw (63) is directly connected to an end portion of the ball screw (see fig 2).
Shinatani does not shows that the ball screw mounted to pass through a first portion of the shift fork the ball screw is fastened to pass through an upper center portion of the shift fork, that the guide shafts and the screw shat are parallel and the screw shaft. The guide shaft and the screw shaft form an isosceles triangle having the ball screw as a vertex, an extension portion being formed above the first portion through which the ball screw passes the first and second portions are formed to be thicker than a portion of the shift fork to which the sleeve is coupled, in an axial direction of the ball screw.
 A first bearing and a second bearing are mounted at first and second end portions of the ball screw, respectively, and wherein the first bearing is positioned in front of the ball screw and the second bearing is positioned in rear of the ball screw in an axial direction of the ball screw.
wherein a ball nut is integrally formed on the first portion of the shift fork to be engaged to the ball screw.
However Creech shows ball screw (120) mounted to pass through a first portion of the shift fork (124, see fig 3A)  the ball screw is fastened to pass through an upper center portion of the shift fork ( see fig 1), an extension portion (110) being formed above the first portion through which the ball screw (120) passes the first and second portions are formed to be thicker than a portion of the shift fork (124)  to which the sleeve is coupled, in an axial direction of the ball screw.
 A first bearing and a second bearing (see fig 7, screw shaft 120 is mounted on two bearing one on each side) are mounted at first and second end portions of the ball screw, respectively, and wherein the first bearing is positioned in front of the ball screw and the second bearing is positioned in rear of the ball screw in an axial direction of the ball screw (see fig 7).
wherein the axis of the at least guide shaft (122) is aligned in parallel to axis of the ball screw (120, see fig 1).
It would have been obvious to someone having ordinary skill in the art at the time of the effective date have modified the orientation of the ball screw in Shintani reference and made the ball screw shaft parallel to the guide shafts to reduce the overall size and simplify the shift fork assembly and also to reduce the any intermediary members to connect the ball screw shaft with the shift fork (e.g intermediary gears, linkage, shifting rods etc…)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani [US Pat # 7,581,462] in view of Creech [WO 2018/085345] in further view of Huitema [US Pat # 4,449,416]

Regarding claim 11: Shintani and Creech do not explicitly show that ball nut is integrally formed on the first portion of the shift fork to be engaged to the ball screw. However Huitema shows a screw nut that is integral with the fork.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the nut and the fork as one integral piece to expedite the manufacturing process of making the shift fork assembly and to reduce the manufacturing cost.

    PNG
    media_image1.png
    731
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    677
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    725
    572
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    735
    613
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed on 03/17/2022 have been fully considered but they are not persuasive. In response to applicant argument that Shintani does not show wherein the axis of the at least guide shaft is aligned in parallel to axis of the ball screw 
The secondary reference Creech shows wherein the axis of the at least guide shaft (122) is aligned in parallel to axis of the ball screw (120, see fig 1), and it would have been obvious to modify the shafts orientation in Shintani reference to a parallel orientation with the ball screw shaft to reduce the overall size of the shifting assembly. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658